Case 1:19-cv-11846-GBD Document 12 Filed 06/01/20 Page 1 of 1

 

 

USDC SDNY :

Bas EY :
UNITED STATES DISTRICT COURT HDOCUME Fi |
SOUTHERN DISTRICT OF NEW YORK ELECT ICALLY FILED)

Terre csr cee rts KOM ae
JOSEPH GUGLIEMO, on behalf of himself and all WOATE FILED WU 0 1 40

others similarly situated,

 

 

ORDER
Plaintiff,

19 Civ. 11846 (GBD)
-against-

FULL COMPASS SYSTEMS, LTD.

Defendant.

GEORGE B. DANIELS, United States District Judge:

The June 2, 2020 conference is adjourned to August 18, 2020 at 9:30 a.m.

Dated: New York, New York SO ORDERED.

June 1, 2020

GEPRO . DANIELS
{ted Sates District Judge

 

 
